Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/28/2020 has been considered by the Examiner and made of record in the application file.
Claim Objections
Claim 14 is objected to because of the following informalities:
a)	On line 3 of claim 14, replace "the network operating entity” with –the first network operating entity-- before “has a higher priority”;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 11, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZHOU (US 2017/0311173 Al, hereinafter Zhou), in view of  Yu et al. (US 2019/0320435 A1, hereinafter Yu). 
Regarding claim 1, Zhou discloses, a method of wireless communication (see e.g., 
“a network control device is a base station in a first communications system”, Fig. 16, [0331]), comprising:
receiving, by a first wireless communication device, a configuration indicating a first resource and a second resource in a spectrum shared by a first network operating entity and a second network operating entity (see e.g., “The base station in the first communications system obtains a network parameter of the first communications system”, Fig. 16, [0332] and/or “The base station in the first communications system determines a spectrum sharing manner between the first communications system and a second communications system according to the network parameter”, [0332]), the first resource allocated for exclusive access by the first network operating entity and the second resource allocated for shared access by the second network operating entity, the first wireless communication device associated with the first network operating entity (see e.g., “the network control device is a base station in the first communications system, or a central node configured to control a base station in the first communications system and a base station in the second communications system to perform resource coordination”, [0122] and/or “the network control 
communicating, by the first wireless communication device with a second wireless communication device, at least one of network information or a feedback using the first resource (see e.g., “The base station in the first communications system sends a spectrum resource allocation message to a base station in the second communications system, where the spectrum resource allocation message includes the determined spectrum sharing manner and information about a spectrum resource allocated to the second communications system”, Fig. 16, [0334] and/or “The second spectrum is used by the first communications system to transmit a downlink common channel”, [0358]);
Zhou fails to explicitly disclose, transmitting, by the first wireless communication device, downlink control information to reserve the second resource.
In the same field of endeavor, Yu discloses, transmitting, by the first wireless communication device, downlink control information to reserve the second resource (see e.g., “the transmitter transmits the indication of resource reservation for uplink communication in downlink control information”, [0011] and/or “the receiver receives the indication of resource reservation for uplink communication in downlink control information”, [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou with Yu, in order to provide an  ultra-reliable and low latency communication, by generating an indication of dynamic resource reservation in downlink control information (see Yu, paragraph [0044]).
Regarding claim 2, Zhou and Yu combined disclose, wherein the network information includes at least one of a synchronization signal block (SSB) associated with the first network 
Regarding claim 4, Zhou and Yu combined disclose, communicating, by the first wireless communication device with the second wireless communication device, at least one of an ultra-reliable low-latency communication (URLLC), a paging communication, or a random-access procedure communication using the first resource (see Yu e.g., “a base unit 104 may receive information from an ultra-reliable and low latency communication remote unit. The information may include a traffic type, a traffic period, a payload size, a delay tolerance, or some combination thereof. In some embodiments, the base unit 104 may generate an indication of dynamic resource reservation for ultra-reliable and low latency communication based on the information. In various embodiments, the base unit 104 may transmit the indication of dynamic resource reservation for ultra-reliable and low latency communication to an enhanced mobile broadband remote unit. Accordingly, a base unit 104 may be used for dynamic resource reservation.”, [0044] and/or “the receiver 312 is used to receive information from an ultra-reliable and low latency communication remote unit (e.g., a remote unit that communicates via URLLC)”, [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou with Yu, in order to provide an  ultra-reliable and low latency communication, by generating an indication of dynamic resource reservation in downlink control information (see Yu, paragraph [0044]).
Regarding claim 11, Zhou discloses, an apparatus (see e.g., Network control device 01, Fig. 19, and/or “a network control device is a base station in a first communications system”, Fig. 16, [0331]), comprising:
a transceiver (see e.g., sending unit 013 and receiving unit 014, Fig. 19) configured to:
receive a configuration indicating a first resource and a second resource in a spectrum shared by a first network operating entity and a second network operating entity (see e.g., “The base station in the first communications system obtains a network parameter of the first communications system”, Fig. 16, [0332] and/or “The base station in the first communications system determines a spectrum sharing manner between the first communications system and a second communications system according to the network parameter”, [0332]), the first resource allocated for exclusive access by the first network operating entity and the second resource allocated for shared access by the second network operating entity, the apparatus associated with the first network operating entity (see e.g., “the network control device is a base station in the first communications system, or a central node configured to control a base station in the first communications system and a base station in the second communications system to perform resource coordination”, [0122] and/or “the network control device configures the second spectrum as an exclusive spectrum of the first communications system”, [00371] and/or “The second spectrum is configured to the LTE system, and is used as an exclusive spectrum of the LTE system”, [0263] and/or “The fourth spectrum is an exclusive spectrum of the GSM system”, [0298]);
communicate, with a wireless communication device, at least one of network information or a feedback using the first resource (see e.g., “The base station in the first communications system sends a spectrum resource allocation message to a base station in the second communications system, where the spectrum resource allocation message includes the determined spectrum sharing manner and information about a spectrum resource allocated to the second communications system”, Fig. 16, 
Zhou fails to explicitly disclose, transmit downlink control information to reserve the second resource.
In the same field of endeavor, Yu discloses, transmit downlink control information to reserve the second resource (see e.g., “the transmitter transmits the indication of resource reservation for uplink communication in downlink control information”, [0011] and/or “the receiver receives the indication of resource reservation for uplink communication in downlink control information”, [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou with Yu, in order to provide an  ultra-reliable and low latency communication, by generating an indication of dynamic resource reservation in downlink control information (see Yu, paragraph [0044]).
Regarding claim 13, Zhou and Yu combined disclose, communicate, with the wireless communication device, at least one of an ultra-reliable low-latency communication (URLLC), a paging communication, or a random-access procedure communication using the first resource (see Yu e.g., “a base unit 104 may receive information from an ultra-reliable and low latency communication remote unit. The information may include a traffic type, a traffic period, a payload size, a delay tolerance, or some combination thereof. In some embodiments, the base unit 104 may generate an indication of dynamic resource reservation for ultra-reliable and low latency communication based on the information. In various embodiments, the base unit 104 may transmit the indication of dynamic resource reservation for ultra-reliable and low latency communication to an enhanced mobile broadband remote unit. Accordingly, a base unit 104 may be used for dynamic resource reservation.”, [0044] and/or “the receiver 312 is used to receive information from an ultra-
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou with Yu, in order to provide an  ultra-reliable and low latency communication, by generating an indication of dynamic resource reservation in downlink control information (see Yu, paragraph [0044]).
Regarding claim 19, Zhou discloses, a non-transitory computer-readable medium having program code recorded thereon (see e.g., “a network control device is a base station in a first communications system”, Fig. 16, [0331]), the program code comprising:
code for causing a first wireless communication device to receive a configuration indicating a first resource and a second resource in a spectrum shared by a first network operating entity and a second network operating entity (see e.g., “The base station in the first communications system obtains a network parameter of the first communications system”, Fig. 16, [0332] and/or “The base station in the first communications system determines a spectrum sharing manner between the first communications system and a second communications system according to the network parameter”, [0332]), the first resource allocated for exclusive access by the first network operating entity and the second resource allocated for shared access by the second network operating entity, the first wireless communication device associated with the first network operating entity (see e.g., “the network control device is a base station in the first communications system, or a central node configured to control a base station in the first communications system and a base station in the second communications system to perform resource coordination”, [0122] and/or “the network control device configures the second spectrum as an exclusive spectrum of the first communications system”, [00371] and/or “The second spectrum is configured to the LTE system, and is used as an exclusive spectrum of the LTE system”, [0263] and/or “The fourth spectrum is an exclusive spectrum of the GSM system”, [0298]);

Zhou fails to explicitly disclose, code for causing the first wireless communication device to transmit downlink control information to reserve the second resource.
In the same field of endeavor, Yu discloses, code for causing the first wireless communication device to transmit downlink control information to reserve the second resource (see e.g., “the transmitter transmits the indication of resource reservation for uplink communication in downlink control information”, [0011] and/or “the receiver receives the indication of resource reservation for uplink communication in downlink control information”, [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou with Yu, in order to provide an  ultra-reliable and low latency communication, by generating an indication of dynamic resource reservation in downlink control information (see Yu, paragraph [0044]).
Claims 3, 5, 6, 9-10, 12, 14, 17-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZHOU, in view of Yu, and further in view of BENDLIN et al. (US 2018/0206214 A1, hereinafter Bendlin).
Regarding claim 3, Zhou and Yu combined fail to explicitly disclose, wherein the feedback is associated with at least one of a hybrid automatic repeat request (HARQ) 
In the same filed of endeavor, Bendlin discloses, wherein the feedback is associated with at least one of a hybrid automatic repeat request (HARQ) acknowledgment/negative-acknowledgement (ACK/NACK) or a channel state information (CSI) report (see e.g., “the eNB may periodically transmit CSI-RS and/or a tracking reference signal (TRS) for UEs to maintain time and frequency synchronization…, [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou and Yu with Bendlin, in order to protect another MNO using the spectrum in an adjacent band of frequencies in the same
region or a nearby geographical region by providing accurate CSI readily available when the eNB sends an indicator to activate a particular CC  (see Bendlin, paragraph [0024] and [0099]).
Regarding claim 5, Zhou and Yu combined fail to explicitly disclose, wherein the downlink control information includes at least one of a scheduling grant for the second wireless communication device, a demodulation reference signal (DMRS), or a channel state information-reference signal (CSI-RS).
In the same filed of endeavor, Bendlin discloses, wherein the downlink control information includes at least one of a scheduling grant for the second wireless communication device, a demodulation reference signal (DMRS), or a channel state information-reference signal (CSI-RS) (see e.g., “the eNB may periodically transmit CSI-RS and/or a tracking reference signal (TRS) for UEs to maintain time and frequency synchronization…, [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou and Yu with Bendlin, in order to protect another MNO using the spectrum in an adjacent band of frequencies in the same

Regarding claim 6, Zhou and Yu combined fail to explicitly disclose, wherein the first network operating entity is a priority access license (PAL) network operating entity of the spectrum, wherein the configuration further indicates that the first network operating entity has a higher priority than the second network operating entity for accessing the second resource, and wherein the downlink control information is transmitted based on the first network operating entity having the higher priority.
In the same filed of endeavor, Bendlin discloses, wherein the first network operating entity is a priority access license (PAL) network operating entity of the spectrum, wherein the configuration further indicates that the first network operating entity has a higher priority than the second network operating entity for accessing the second resource, and wherein the downlink control information is transmitted based on the first network operating entity having the higher priority (see e.g., “FIG. 2 illustrates an example of an LSA/SAS infrastructure, in accordance with some embodiments. An LSA/SAS infrastructure should accommodate incumbent licensed users, auction-licensed users (e.g., PALs), and opportunistic or unlicensed users ( e.g., GAA UEs )”, Fig. 2, [0053] and/or “Whether an MNO uses LSA spectrum either as a PAL or under GAA, it may provision sensing mechanisms in its RAN for incumbent protection (e.g., interference self-monitoring)”, [0059] and/or “One or more STUs may then be assigned to a PAL for exclusive usage when there is no incumbent activity present, e.g., through an auction”, [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou and Yu with Bendlin, in order to protect another MNO using the spectrum in an adjacent band of frequencies in the same
region or a nearby geographical region by providing accurate CSI readily available when the eNB sends an indicator to activate a particular CC  (see Bendlin, paragraph [0024] and [0099]).
Regarding claim 9, Zhou and Yu combined fail to explicitly disclose, the first network operating entity is a general authorized access (GAA) user of the spectrum, the method further comprises: 
performing, by the first wireless communication device, a listen-before-talk (LBT) in a time period within the second resource, and
wherein the downlink control information is transmitted based on the LBT.
In the same filed of endeavor, Bendlin discloses, the first network operating entity is a general authorized access (GAA) user of the spectrum (see e.g., “FIG. 2 illustrates an example of an LSA/SAS infrastructure, in accordance with some embodiments. An LSA/SAS infrastructure should accommodate incumbent licensed users, auction-licensed users (e.g., PALs), and opportunistic or unlicensed users ( e.g., GAA UEs )”, Fig. 2, [0053]), the method further comprises: 
performing, by the first wireless communication device, a listen-before-talk (LBT) in a time period within the second resource (see e.g., “an eNB may employ a carrier sensing/collision avoidance (CSCA) protocol for CSI-RS and/or DRS transmissions in a GAA resource. If the CSCA protocol determines that a GAA STU is idle (for example, through listen-before-talk (LBT) mechanisms), it may instruct the eNB to transmit CSI-RS and/or DRS in the GAA resource”, [0114]), and
wherein the downlink control information is transmitted based on the LBT (see e.g., “DCI may be used to inform UEs of a change in system information (SI) or a change in TDD UL/DL configuration”, [0051] and/or ““an eNB may employ a carrier sensing/collision avoidance (CSCA) protocol for CSI-RS and/or DRS transmissions in a GAA resource. If the CSCA protocol determines that a GAA STU is idle (for example, through listen-before-talk (LBT) mechanisms), it may instruct the eNB to transmit CSI-RS and/or DRS in the GAA resource”, [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the 

region or a nearby geographical region by providing accurate CSI readily available when the eNB sends an indicator to activate a particular CC  (see Bendlin, paragraph [0024] and [0099]).
Regarding claim 10, Zhou and Yu combined fail to explicitly disclose, wherein the spectrum includes a first portion for sharing among priority access license (PAL) network operating entities and a second portion for sharing among general authorized access (GAA) network operating entities, and wherein the first resource and the second resource are within at least one of the first portion or the second portion.
In the same filed of endeavor, Bendlin discloses, wherein the spectrum includes a first portion for sharing among priority access license (PAL) network operating entities and a second portion for sharing among general authorized access (GAA) network operating entities, and wherein the first resource and the second resource are within at least one of the first portion or the second portion (see e.g., “FIG. 2 illustrates an example of an LSA/SAS infrastructure, in accordance with some embodiments. An LSA/SAS infrastructure should accommodate incumbent licensed users, auction-licensed users (e.g., PALs), and opportunistic or unlicensed users ( e.g., GAA UEs )”, Fig. 2, [0053] and or “an LSA spectrum 1100 may include a plurality of STUs 1110 licensed to various operators 1130. Operator A may have a short-term license to STUs labeled 5 through 8, while Operator B may have a short-term license to STUs labeled 3 and 4. A first spectral mask 1140 assigned to Operator A may be computed as a function of the number of subcarriers covered by STUs 5 through 8. Similarly, a second spectral mask 1150 assigned to Operator B may be computed as a function of the number of subcarriers covered by STUs 3 and 4”, [0105]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou and Yu with Bendlin, in order to protect another MNO using the spectrum in an adjacent band of frequencies in the same

Regarding claim 12, Zhou and Yu combined disclose, communicate at least one of a synchronization signal block (SSB) associated with the first network operating entity, system information (SI) associated with the first network operating entity ( see Zhou e.g., “The base station in the first communications system sends a spectrum resource allocation message to a base station in the second communications system, where the spectrum resource allocation message includes the determined spectrum sharing manner and information about a spectrum resource allocated to the second communications system”, Fig. 16, [0334] and/or “a sharing unit, configured to configure a spectrum sharing manner between the first communications system and the second communications system and a spectrum sharing parameter according to the network parameter”, [0066]),
Zhou and Yu combined fail to explicitly disclose, or the feedback associated with at least one of a hybrid automatic repeat request (HARQ) acknowledgment/negative-acknowledgement (ACK/NACK) or a channel state information (CSI) report, and wherein the transceiver configured to transmit the downlink control information is further configured to: transmit at least one of a scheduling grant for the wireless communication device, a demodulation reference signal (DMRS), or a channel state information-reference signal (CSI-RS).
In the same field of endeavor, Bendlin discloses, or the feedback associated with at least one of a hybrid automatic repeat request (HARQ) acknowledgment/negative-acknowledgement (ACK/NACK) or a channel state information (CSI) report (see e.g., “the eNB may periodically transmit CSI-RS and/or a tracking reference signal (TRS) for UEs to maintain time and frequency synchronization…, [0099]), and wherein the transceiver configured to transmit the downlink control information is further configured to: transmit at least one of a scheduling grant for the wireless communication device, a demodulation reference signal (DMRS), or a channel state information-
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou and Yu with Bendlin, in order to protect another MNO using the spectrum in an adjacent band of frequencies in the same
region or a nearby geographical region by providing accurate CSI readily available when the eNB sends an indicator to activate a particular CC  (see Bendlin, paragraph [0024] and [0099]).
Regarding claim 14, Zhou and Yu combined fail to explicitly disclose, wherein the first network operating entity is a priority access license (PAL) network operating entity of the spectrum, wherein the configuration further indicates that the network operating entity has a higher priority than the second network operating entity for accessing the second resource, and wherein the downlink control information is transmitted based on the first network operating entity having the higher priority.
In the same filed of endeavor, Bendlin discloses, wherein the first network operating entity is a priority access license (PAL) network operating entity of the spectrum, wherein the configuration further indicates that the network operating entity has a higher priority than the second network operating entity for accessing the second resource, and wherein the downlink control information is transmitted based on the first network operating entity having the higher priority (see e.g., “FIG. 2 illustrates an example of an LSA/SAS infrastructure, in accordance with some embodiments. An LSA/SAS infrastructure should accommodate incumbent licensed users, auction-licensed users (e.g., PALs), and opportunistic or unlicensed users ( e.g., GAA UEs )”, Fig. 2, [0053] and/or “Whether an MNO uses LSA spectrum either as a PAL or under GAA, it may provision sensing mechanisms in its RAN for incumbent protection (e.g., interference self-monitoring)”, [0059] and/or “One or more STUs may then be assigned to a PAL for exclusive usage when there is no incumbent activity present, e.g., through an auction”, [0064]).

effective filing date of the claimed invention to combine teachings of Zhou and Yu with Bendlin, in order to protect another MNO using the spectrum in an adjacent band of frequencies in the same
region or a nearby geographical region by providing accurate CSI readily available when the eNB sends an indicator to activate a particular CC  (see Bendlin, paragraph [0024] and [0099]).
Regarding claim 17, Zhou and Yu combined fail to explicitly disclose, wherein the first network operating entity is a general authorized access (GAA) user of the spectrum, and wherein the apparatus further comprises a processor configured to: 
perform a listen-before-talk (LBT) in a time period within the second resource, 
wherein the downlink control information is transmitted based on the LBT.
In the same filed of endeavor, Bendlin discloses, wherein the first network operating entity is a general authorized access (GAA) user of the spectrum (see e.g., “FIG. 2 illustrates an example of an LSA/SAS infrastructure, in accordance with some embodiments. An LSA/SAS infrastructure should accommodate incumbent licensed users, auction-licensed users (e.g., PALs), and opportunistic or unlicensed users ( e.g., GAA UEs )”, Fig. 2, [0053]), and wherein the apparatus further comprises a processor configured to:  
perform a listen-before-talk (LBT) in a time period within the second resource (see e.g., “an eNB may employ a carrier sensing/collision avoidance (CSCA) protocol for CSI-RS and/or DRS transmissions in a GAA resource. If the CSCA protocol determines that a GAA STU is idle (for example, through listen-before-talk (LBT) mechanisms), it may instruct the eNB to transmit CSI-RS and/or DRS in the GAA resource”, [0114]), and
wherein the downlink control information is transmitted based on the LBT (see e.g., “DCI may be used to inform UEs of a change in system information (SI) or a change in TDD UL/DL configuration”, [0051] and/or ““an eNB may employ a carrier sensing/collision avoidance (CSCA) protocol for CSI-RS and/or DRS transmissions in a GAA resource. If the CSCA protocol determines 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou and Yu with Bendlin, in order to protect another MNO using the spectrum in an adjacent band of frequencies in the same
region or a nearby geographical region by providing accurate CSI readily available when the eNB sends an indicator to activate a particular CC  (see Bendlin, paragraph [0024] and [0099]).
Regarding claim 18, Zhou and Yu combined fail to explicitly disclose, wherein the spectrum includes a first portion for sharing among priority access license (PAL) network operating entities and a second portion for sharing among general authorized access (GAA) network operating entities, and wherein the first resource and the second resource are within at least one of the first portion or the second portion.
In the same filed of endeavor, Bendlin discloses, wherein the spectrum includes a first portion for sharing among priority access license (PAL) network operating entities and a second portion for sharing among general authorized access (GAA) network operating entities, and wherein the first resource and the second resource are within at least one of the first portion or the second portion (see e.g., “FIG. 2 illustrates an example of an LSA/SAS infrastructure, in accordance with some embodiments. An LSA/SAS infrastructure should accommodate incumbent licensed users, auction-licensed users (e.g., PALs), and opportunistic or unlicensed users ( e.g., GAA UEs )”, Fig. 2, [0053] and or “an LSA spectrum 1100 may include a plurality of STUs 1110 licensed to various operators 1130. Operator A may have a short-term license to STUs labeled 5 through 8, while Operator B may have a short-term license to STUs labeled 3 and 4. A first spectral mask 1140 assigned to Operator A may be computed as a function of the number of subcarriers covered by STUs 5 through 8. Similarly, a second spectral mask 1150 assigned to Operator B may be computed as a function of the number of subcarriers covered by STUs 3 and 4”, [0105]). 

effective filing date of the claimed invention to combine teachings of Zhou and Yu with Bendlin, in order to protect another MNO using the spectrum in an adjacent band of frequencies in the same
region or a nearby geographical region by providing accurate CSI readily available when the eNB sends an indicator to activate a particular CC  (see Bendlin, paragraph [0024] and [0099]).
Regarding claim 20, Zhou and Yu combined disclose, communicate at least one of a synchronization signal block (SSB) associated with the first network operating entity, system information (SI) associated with the first network operating entity ( see Zhou e.g., “The base station in the first communications system sends a spectrum resource allocation message to a base station in the second communications system, where the spectrum resource allocation message includes the determined spectrum sharing manner and information about a spectrum resource allocated to the second communications system”, Fig. 16, [0334] and/or “a sharing unit, configured to configure a spectrum sharing manner between the first communications system and the second communications system and a spectrum sharing parameter according to the network parameter”, [0066]),
Zhou and Yu combined fail to explicitly disclose, or the feedback associated with at least one of a hybrid automatic repeat request (HARQ) acknowledgment/negative-acknowledgement (ACK/NACK) or a channel state information (CSI) report, and wherein the transceiver configured to transmit the downlink control information is further configured to: transmit at least one of a scheduling grant for the wireless communication device, a demodulation reference signal (DMRS), or a channel state information-reference signal (CSI-RS).
In the same field of endeavor, Bendlin discloses, or the feedback associated with at least one of a hybrid automatic repeat request (HARQ) acknowledgment/negative-acknowledgement (ACK/NACK) or a channel state information (CSI) report (see e.g., “the eNB may periodically transmit CSI-RS and/or a tracking reference signal (TRS) for UEs to maintain time and frequency synchronization…, [0099]), and wherein the code for causing the first wireless communication 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Zhou and Yu with Bendlin, in order to protect another MNO using the spectrum in an adjacent band of frequencies in the same
region or a nearby geographical region by providing accurate CSI readily available when the eNB sends an indicator to activate a particular CC  (see Bendlin, paragraph [0024] and [0099]).
Allowable Subject Matter
Claims 7, 8, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 7 and 15, the prior arts fail to teach, wherein the first network operating entity is a priority access license (PAL) network operating entity of the spectrum, wherein the second resource includes a time period including a plurality of priority-based reservation periods, wherein the configuration further indicates that the first network operating entity has a lower priority than the second network operating entity in the time period, wherein the method further includes:
monitoring, by the first wireless communication device, for a reservation from the second network operating entity during a reservation period of the plurality of priority-based reservation periods corresponding to a priority of the second network operating entity, and
wherein the downlink control information is transmitted based on the monitoring.
Regarding claims 8 and 16, are objected for their dependency to claims 7 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645